IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,746-02


EX PARTE DAVID LEONARD WOOD



ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
FILED IN CAUSE NO. 58486-171-2 IN THE 171st DISTRICT COURT

EL PASO COUNTY



Per Curiam.  
O R D E R


	In November 1992, a jury found applicant guilty of the offense of capital murder. 
The jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  This Court affirmed applicant's conviction and sentence
on direct appeal. Wood v. State, No. AP-71,594 (Tex.Crim.App. Dec. 13, 1995).  On
August 19, 2009, this Court remanded applicant's case to the trial court.  It has been more
than two years since the application was remanded.  Communications with the trial court
have revealed that the court reporter has failed to timely prepare the record of the habeas
hearing.  Accordingly, we order the court reporter to complete the record within thirty
(30) days of the date of this order.  The trial court shall then prepare findings and
conclusions within ninety (90) days of the date of this order, and the clerk shall then
transmit the complete writ record to this Court within 120 days from the date of this
order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012
Do Not Publish